Citation Nr: 1608935	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis (claimed as knee surgeries).

2.  Entitlement to service connection for right knee osteoarthritis (claimed as knee surgeries).

3.  Entitlement to service connection for thoracolumbar spine degenerative disc disease (claimed as back surgery).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1955 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

In September 2015, the Veteran submitted a written statement, which included the Veteran's name and claims file number, and communicated that she wished to withdraw her appeal with respect to the issues of service connection for left knee osteoarthritis, right knee osteoarthritis, and degenerative disc disease of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for left knee osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for right knee osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for thoracolumbar spine degenerative disc disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

In September 2015, the Veteran submitted a written statement that communicated that she wanted to withdraw her appeal regarding the claim for left knee osteoarthritis, right knee osteoarthritis, and degenerative disc disease of the thoracolumbar spine.  The September 2015 written statement included the Veteran's name and claims file number.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing her appeal with respect to the issues on appeal.  

Because the Veteran has withdrawn her appeal, there remain no allegations of error of fact or law for appellate consideration on the issues enumerated above, and the Board does not have further jurisdiction.


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


